Citation Nr: 0714030	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for swollen lymph 
nodes.

2.  Entitlement to service connection for a skin disability 
other than service-connected prurigo, including on the basis 
of herbicide exposure.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to an increased rating for prurigo, now rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
March 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 RO decision.  In September 2006, the 
veteran testified before the Board.  

At the September 2006 hearing before the Board, the veteran 
withdrew his appeal of the claim for service connection for a 
torn esophagus based on his period of active service, but he 
also indicated that he was seeking service connection for a 
torn esophagus under the provisions of 38 U.S.C.A. § 1151 
(West 2002) based on VA medical treatment.  The RO has not 
yet adjudicated that particular issue, and the Board will 
therefore refer that claim to the RO for its consideration in 
the first instance, as appropriate.  (However, as discussed 
below, the Board will dismiss the claim for service 
connection for a torn esophagus based on his period of active 
service (that is, the non-section 1151 claim).) 

The United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board which had denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 
(2006).  VA disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  As a 
result, the Board, at the direction of VA's Secretary, has 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  See Chairman's Memorandum, No. 01-
06-24 (September 21, 2006).  But see Ribaudo v. Nicholson, 
20 Vet. App. 552 (2007), stayed in part, 21 Vet. App. 16 
(2007) (per curiam order) (staying RO and Board adjudication 
of cases potentially affected by Haas pending further order 
of the Court).    

As noted above, the veteran is seeking service connection for 
a skin disorder other than service-connected prurigo, 
including based on herbicide exposure.  The evidence appears 
to demonstrate that the veteran did in fact serve in the 
Republic of Vietnam while on active duty.  Notwithstanding 
that fact, as noted in the decision below, there is a lack of 
competent medical evidence that the veteran has a current 
skin disorder other than his service-connected prurigo.  As 
such, whether the veteran served in Vietnam is not at issue; 
thus, the claim on appeal is not subject to the Haas stay.  

The Board also notes that in an October 1987 rating decision, 
the RO denied the veteran's claim for service connection for 
discoid lupus erythematosus.  In October 2004, the veteran 
filed a claim for swollen lymph nodes.  In adjudicating the 
claim for service connection for swollen lymph nodes as a 
petition to reopen a previously denied and final claim, the 
RO noted that the claim had been previously denied in October 
1987 in conjunction with denial of the claim for service 
connection for discoid lupus erythematosus.  But a review of 
the October 1987 rating decision, and subsequent notice of 
the decision in November 1987, does not reflect that the RO 
explicitly considered the issue of swollen lymph nodes in 
denying service connection for discoid lupus erythematosus.  

The Board notes that while swollen lymph nodes (lymphadenitis 
and/or adenopathy) can be indicative of lupus, they can also 
be indicative of other infections or immune disorders.  Thus, 
without some explicit showing in the rating decision or 
notice of decision indicating that the issue of swollen lymph 
nodes was considered separately or in conjunction with 
discoid lupus erythematosus, the Board finds the claim for 
service connection for swollen lymph nodes to be a new claim 
not previously adjudicated and final.  

(The decision below addresses the veteran's claims for 
service connection for swollen lymph nodes and for service 
connection for a skin disorder other than service-connected 
prurigo, to include as secondary to herbicide exposure; as 
well as a claim for a rating higher than 10 percent for 
service-connected prurigo.  Consideration of the remaining 
issue on appeal is deferred pending completion of the 
evidentiary development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  In September 2006, the veteran withdrew his appeal of the 
claim for service connection for a torn esophagus based on 
his period of active service.  

2.  The veteran is not shown to have currently diagnosed 
swollen lymph nodes related to his service or otherwise due 
to any event in service. 

3.  The veteran suffers from prurigo and secondary changes 
identified as lichen simplex chronicus.  

4.  There is a lack of competent medical evidence that the 
veteran currently has a skin disorder other than service-
connected prurigo.  

5.  The veteran's prurigo is manifested by lichenified, 
hyperpigmented papules, and encompasses approximately five 
percent of total body surface and three percent of exposed 
body surface; treatment consists of the use of topical 
emollients.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for a torn esophagus based on the 
veteran's period of active service are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Claimed swollen lymph nodes were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  

3.  A skin disability other than service-connected prurigo 
was not incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

4.  The criteria for a rating greater than 10 percent for 
prurigo are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
7806 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

Initially, the Board addresses the veteran's claim for 
service connection for a torn esophagus.  

VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  The Board shall make final decisions on such 
appeals, based on the entire record in proceedings and on 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  Also, a substantive appeal may be withdrawn 
in writing at any time prior to a Board's decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204(c).  Such withdrawal of the appeal must be on the 
record at a hearing or in writing.  38 C.F.R. § 20.204(a).

Here, the RO denied a claim for service connection for a torn 
esophagus in May 2005.  The veteran disagreed with that 
decision in May 2005, and the RO issued a statement of the 
case in September 2005.  In October 2005, the veteran timely 
filed a substantive appeal.  But in September 2006, at the 
hearing before the Board, the veteran withdrew his appeal of 
this issue.  Since the veteran has withdrawn his appeal of 
this issue, there remain no allegations of errors of fact or 
law for appellate consideration as to this issue. The Board 
therefore has no jurisdiction to review the issue and must 
dismiss the appeal of the claim for service connection for a 
torn esophagus.  (However, as noted above, the veteran is 
pursuing a claim for service connection for a torn esophagus 
due to VA medical treatment under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The Board is referring that 
specific, separate issue to the RO for its consideration in 
the first instance.)

Claims on appeal

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent the veteran correspondence in December 2004, a 
rating decision in May 2005, and a statement of the case in 
September 2005.  These documents discuss specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Indeed, the December 2004 letter 
preceded the RO's initial adjudication of the veteran's 
claims in May 2005.  VA made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  Furthermore, 
in March 2006, the RO provided additional correspondence to 
satisfy the requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or even the final adjudication (the September 
2005 statement of the case) is harmless.  Here, the RO has 
provided thorough and informative notices throughout those 
adjudications of the veteran's claims, and the veteran has 
had a meaningful opportunity to participate effectively in 
the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  Therefore, VA has effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the final adjudication of the claims.  

The veteran has also not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claims.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  VA has also 
provided the veteran a current dermatological examination to 
assess the severity of his service-connected prurigo.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether swollen lymph nodes or a skin disorder other than 
service-connected prurigo is traceable to military service, 
the Board finds that additional development for a medical 
opinion is not necessary.  In this case, the medical evidence 
does not reflect, except by way of unsupported allegation, 
that the veteran has swollen lymph nodes related to his 
service or otherwise due to any event in service, or a skin 
disorder other than his service-connected prurigo.  See 
38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Consequently, VA has satisfied all duties to notify and 
assist the veteran regarding these claims.  The Board now 
turns to the merits of these claims. 

I.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

A.  Swollen Lymph Nodes

As noted in the Introduction, above, the Board does not find 
any evidence that the RO's denial of the veteran's claim for 
service connection for discoid lupus erythematosus in October 
1987 included a concurrent denial of the issue of swollen 
lymph nodes.  Thus, the Board will consider the issue of 
swollen lymph nodes as an original claim.  Such consideration 
is not prejudicial to the veteran, as the RO appears to have 
considered the veteran's claim for service connection for 
swollen lymph nodes in its May 2005 rating decision both on a 
de novo basis as well as a petition to reopen a previously 
denied claim.  

Here, a review of the veteran's service medical records 
reflects that in November 1967, the veteran was found to have 
bilateral inguinal lymphadenopathy associated with a 
genitourinary infection.  A March 1969 Report of Medical 
Examination, for purposes of separation from active service, 
reflects the veteran's lymphatics to be normal.  

Post-service medical evidence reflects an April 1983 report 
of examination from a private physician in which the veteran 
is noted to report of being generally in excellent health.  
Physical examination, to include the veteran's inguinal area, 
was normal.  The diagnosis was normal examination.  A 
subsequent report of September 1987 VA examination reflects 
the veteran's reported history of enlarged shotty lymph nodes 
in his neck and groin.  The veteran identified having taken 
medicine for a urinary tract infection in June 1987 which 
reportedly reduced the size of the lymph nodes.  

Additionally, a September 1996 VA clinical record reflects 
the veteran's report that in June 1996 he suffered from 
illness and that he had adenopathy in axilla that 
subsequently went away.  Physical examination of the 
veteran's neck revealed slight fullness of the left tail of 
the parotid.  The physician noted that no other adenopathy 
was palpated.  The assessment included left parotid mass.  
The veteran underwent a VA Ear, Nose, & Throat (ENT) 
examination in November 1996.  At that time, the veteran 
complained of diffuse body aches with generalized fatigue and 
decreased appetite.  He also reported slight pain with 
swallowing.  In particular, physical examination of the 
veteran's neck was negative.  The physician's assessment was 
negative examination.  

In this case, the evidence demonstrates that the veteran has 
suffered from swollen lymph nodes both in service and after 
service.  However, any adenopathy was associated with 
apparent acute illness or infection and subsequently 
resolved.  The medical evidence of record fails to 
demonstrate that the veteran currently has swollen lymph 
nodes or disability manifested by swollen lymph nodes, or 
that any swollen lymph nodes currently claimed by the veteran 
are related to his service or otherwise due to any event in 
service.  See Degmetich, supra; Brammer, supra.  Neither the 
veteran or his representative has otherwise presented nor 
alluded to the existence of any such evidence.  As such, 
there is no basis on the current record to grant service 
connection for this claimed disability.  

B.  Skin Disability Other Than Prurigo

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, there is no official service department record 
documenting that the veteran actually served in Vietnam.  
However, a review of the veteran's service medical records 
reflects that he was treated at the 332nd Medical 
Detachment's general dispensary.  Based on its Army address 
(Army Post Office (APO) San Francisco 96491), the unit 
appears to have been stationed in Vietnam at the time of the 
veteran's treatment.  

Notwithstanding the veteran's apparent service in Vietnam and 
his complaints of recurrent skin rash since service, service 
connection for a skin disorder other than service-connected 
prurigo is precluded on any basis in the absence of competent 
evidence that the veteran currently has, or, at any point 
pertinent to the current claim, has had a skin disorder other 
than service-connected prurigo.  

Here, service medical records reflect that in September 1967 
the veteran was noted to have tinea versicolor.  In October 
1968, he was treated for a skin rash diagnosed as possible 
seborrheic dermatitis.  A March 1969 Report of Medical 
Examination, associated with the veteran's separation from 
service, reflects a normal skin examination.  Post-service, 
in particular, in June 1986, the veteran was noted to exhibit 
prurigo nodules on his face and forearms.  In March 1987, the 
veteran was diagnosed with chronic discoid lupus 
erythematosus.  A report of September 1987 VA dermatological 
examination reflects a diagnosis of probable prurigo.  In 
January 1990, a dermatologist's assessment was rule out 
folliculitis (vs.) prurigo (vs.) lichen simplex chronicus 
(picker's nodules).  The dermatologist doubted the veteran's 
skin disorder was discoid lupus erythematosus.  Subsequent 
clinical examinations of the veteran's skin, to include 
reports of VA medical examination in October 1997 and January 
2005, reflect diagnoses of prurigo, picker's nodule 
(sometimes called prurigo), and prurigo simplex with 
secondary changes (caused by chronic rubbing) in the form of 
lichen simplex chronicus.  

Here, the medical evidence demonstrates that while discoid 
lupus erythematosus was diagnosed in March 1987, any such 
assessment was incorrect in light of the subsequent 
dermatological or clinical examination findings of prurigo as 
compared to discoid lupus erythematosus.  Likewise, in 
January 1990, it was thought the veteran's skin disorder 
might be folliculitis; however, the veteran was never 
actually diagnosed with folliculitis.  Here, the competent 
medical evidence demonstrates that the veteran's skin 
disorder consists of prurigo (or picker's nodules) and 
secondary changes related to the prurigo in the form of 
lichen simplex chronicus.   Otherwise, neither the veteran 
nor his representative has presented nor alluded to the 
existence of any other evidence identifying a skin disorder 
other than the veteran's service-connected prurigo.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran has a skin disability other than 
his service-connected prurigo, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich, supra; Brammer, supra.  

The Board has considered the assertions advanced by the 
veteran in connection with his claims for service connection 
for swollen lymph nodes and for a skin disorder other than 
service-connected prurigo, to include as secondary to 
herbicide exposure.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter, such as whether he, in fact, suffers from a 
claimed disability, and, if so, whether such disability is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Hence, the claims for service connection for swollen lymph 
nodes and for a skin disorder other than service-connected 
prurigo, to include as secondary to herbicide exposure, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support either of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  

II.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In an October 1987 rating decision, the RO granted service 
connection and assigned a noncompensable rating for prurigo, 
effective June 29, 1987.  The veteran filed his most recent 
claim for a compensable rating for prurigo in October 2004.  
In the above noted May 2005 rating decision, the RO increased 
the veteran's disability rating for prurigo to 10 percent, 
effective October 28, 2004.  

The veteran's service-connected prurigo is currently rated 
under 38 C.F.R. § 4.118, DC 7806 for dermatitis or eczema.  A 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, DC 7806.  

Here, the relevant medical evidence of record consists of a 
report of January 2005 VA examination.  The examiner noted 
the veteran's reported history of prurigo beginning in 1968 
with itching over his entire body.  The veteran reported 
battling this problem until approximately 1992, at which time 
the itching seemed to dissipate until approximately one to 
two years ago.  While the veteran did report a past history 
of steroid injections and topical steroids, he indicated that 
in the past twelve months he had only used topical emollient 
to the areas without much success.  The veteran complained 
that his right forearm, bilateral ankles of the jaw, and left 
upper back all itched.  

On clinical evaluation, the veteran was noted to have 
lichenified, hyperpigmented papules measuring approximately 2 
cm (centimeters) on the right dorsal forearm and 1 cm on the 
bilateral ankles of the jaw.  The upper back did not reflect 
any skin changes indicative of chronic itching.  The examiner 
identified the veteran as having prurigo simplex.  He noted 
that the skin disorder was simply a problem of itching 
without a known cause, and that often the itching lead to 
secondary changes (i.e., dark papules) caused by chronic 
rubbing.  The papules were noted as also being called lichen 
simplex chronicus.  The examiner further reported that the 
total body surface area affected by prurigo was approximately 
5-percent, with 3-percent of exposed body surface area.  He 
indicated that the veteran had been using emollients twice a 
day as treatment, and that the veteran had not seen a doctor 
recently for his skin disorder.  

In this case, in light of the report of January 2005 VA 
examination, the veteran's prurigo is best described as 
affecting at least 5 percent, but less than 20 percent, of 
the entire body.  Otherwise, there has been no medical 
evidence presented that the veteran currently uses systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs to treat his service-connected prurigo.  

Therefore, the Board does not find that an increased rating 
to 30 percent, or higher, for prurigo under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 is warranted.  Here, the 
medical evidence simply does not reflect that the veteran's 
prurigo affects 20 to 40 percent of his entire body (or 
higher) or 20 to 40 percent (or higher) of exposed areas, nor 
is there systemic therapy such as corticosteroids or other 
immunosuppressive drugs required to treat the veteran's 
prurigo.  As such, in light of the veteran's overall 
complaints and the clinical findings of record, the Board 
finds the veteran's service-connected prurigo does not 
warrant a rating higher than 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Likewise, the Board is cognizant of the representative's June 
2006 argument that the veteran warrants at a minimum a 30 
percent rating under 38 C.F.R. § 4.118, DC 7806 (2001) for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  The Board notes that the criteria for 
evaluating skin disorders were amended by a final rule that 
became effective on August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The criteria noted by the representative 
for 38 C.F.R. § 4.118, DC 7806 were in effect prior to August 
30, 2002.  As the veteran filed his claim for an increased 
rating for prurigo in October 2004, that is, after the 
effective date of the revisions to the criteria for 
evaluating skin disorders, VA may adjudicate the claim only 
under the revised criteria.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also VAOPGCPREC 3-2000 and 7-2003.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the September 2005 
statement of the case).  Here, there is an absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that the veteran's 
prurigo otherwise has rendered impractical the application of 
the regular schedular standards the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The appeal of the claim for service connection for a torn 
esophagus based on the veteran's period of active service has 
been withdrawn and is therefore dismissed.

Service connection for swollen lymph nodes is denied.  

Service connection for a skin disability other than service-
connected prurigo, including based on herbicide exposure, is 
denied.  

An increased rating for service-connected prurigo is denied.  


REMAND

The Board notes that soon after the veteran's September 2006 
Board hearing, the veteran's representative submitted to the 
RO additional medical evidence relating to the claim for 
service connection for GERD.  The evidence was received in 
September 2006, prior to an October 2006 certification of the 
appeal to the Board.  

Evidence received by the RO prior to transfer of the records 
to the Board will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a) (2006).  If the statement of the case and any 
prior supplemental statement of the case (SSOC) were prepared 
before receipt of the additional evidence, an SSOC must be 
furnished to the veteran unless the additional evidence 
received is duplicative of evidence previously considered or 
not relevant to the issue(s) on appeal.  Id.  

In this case, the RO issued a statement of the case in 
September 2005 prior to receipt of the evidence received in 
September 2006.  That newly submitted evidence is pertinent 
as it addresses the veteran's treatment for gastrological 
conditions to include GERD, and much of the evidence is not 
duplicative of evidence previously considered.  Thus, due 
process considerations compel the conclusion that the RO must 
first adjudicate the veteran's claim for service connection 
for GERD in light of the newly submitted medical evidence.  
Under these circumstances, the Board will remand this matter 
to the RO for consideration of those records, and for 
issuance of an SSOC reflecting such consideration.  See 
38 C.F.R. § 19.31 (2006).  

In addition, the veteran testified in September 2006 that a 
non-VA doctor had been treating his for GERD since the late 
1990s.  At this point, it is not clear whether this evidence 
might have any useful information relating to the veteran's 
reported complaints of swallowing difficulties during 
service.  Under these circumstances, the RO should seek to 
obtain records of such treatment.  (The Board notes that the 
veteran identified the doctor's address in a form 
accompanying his May 2005 notice of disagreement.)

Accordingly, this matter is REMANDED for the following 
action:

1.  Request that the veteran identify any 
doctors who treated his GERD since 
service, including the doctor described 
in a form accompanying a May 2005 notice 
of disagreement.  After the receipt of 
sufficient information and authorization, 
seek to obtain any identified treatment 
records.

2.  Then, readjudicate the claim for 
service connection for GERD, with 
consideration of the additional medical 
evidence received in September 2006.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then return the 
case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat the claim 
expeditiously.  Claims that are remanded by the 
Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


